PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,900,069	:  	
Salaita, et al.			:   
Application No. 15/456,024	:   ON REQUEST FOR 
Issue Date: January 26, 2021	:   REDETERMINATION OF 
Filed: March 10, 2017	:   PATENT TERM ADJUSTMENT
Attorney Docket No. 16085 US  	:   UNDER 37 CFR 1.705
						
This is responsive to the “Petition Requesting Reconsideration of the Patent Term Adjustment After Issuance of the Patent”, filed on March 25, 2021, that is being treated as a petition under 37 CFR 1.705(b).
 
This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

This application was filed on March 10, 2017. On January 26, 2021, the application matured into U.S. Patent No. 10,900,069, with a patent term adjustment of 254 days.  The instant petition under 37 CFR 1.705(b) was filed on March 25, 2021, arguing that the patent term adjustment is 317 days. 

Upon redetermination, the Office finds that the patent term adjustment is three hundred and seventy-seven (377) days.

Patentees argue that the reduction to the patent term adjustment of 123 days is improper. 

A review of the application file history reveals that a reduction to the patent term adjustment under 37 CFR 1.704(c)(6)1 The reduction to the patent term adjustment under 37 CFR 1.704(c)(6)of 123 days is removed, accordingly.

Patentee further states:

[a]dditionally, Applicant has engaged in reasonable efforts to conclude processing or examination of the application. Applicant filed a Response To The Restriction Requirement Mailed January 4, 2019 on April 4, 2019 along with a one-month extension of time; filed a Response To The Non-Final Office Action Mailed May 1, 2019 Non-Final Rejection on October 1, 2019 along with a two-month extension of time; and filed a Response To The Final Action Mailed December 10, 2019 on April 10, 2020 along with a one-month extension of time. The PTO accorded 61 days for Applicant Delay for these responses.

Therefore, Applicant requests the PTO to remove the 63 days from the accorded total of “Applicant Delay” (for a total of 121 days) and to accord the 63 days to the “Total PTA Adjustments” (for a total of 317 days).

Petition, filed March 25, 2021, p. 4.

The above-cited is unclear as to its meaning. Upon review of the application file record, the Office finds that it was appropriate to enter reductions to the patent term adjustment under 37 CFR 1.704(b) of 30 days and 31 days for replies filed 

In view thereof, the redetermination of the patent term adjustment is Office concludes that the patent term adjustment is 377 days (275 days of “A” delay + 163 days of “B” delay + 0 days of “C” delay – 0 days of overlap – 61 days (30 + 31) of applicant delay).

The Office acknowledges submission of the $200.00 fee set forth in 37 CFR 1.18(e).  No additional fees are required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is 377 days.

Telephone inquiries specific to this decision should be directed to the undersigned, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Draft Certificate of Correction


    
        
            
        
            
        
            
    

    
        1 It is noted that 37 CFR 1.704(c)(6) states:
        
        (c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:
        
        	(6) Submission of a preliminary amendment or other preliminary paper less than one month before the mailing of an Office action under 35 U.S.C. 132 or notice of allowance under 35 U.S.C. 151 that requires the mailing of a supplemental Office action or notice of allowance, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date that is eight months from either the date on which the application was filed under 35 U.S.C. 111(a) or the date of commencement of the national stage under 35 U.S.C. 371(b) or (f) in an international application and ending on the date the preliminary amendment or other preliminary paper was filed;